FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2012 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to anris. Date: 3 DECEMBER 2012 Name of applicant : ASTRAZENECA PLC Name of scheme: ASTRAZENECA SHARE OPTION PLAN; ASTRAZENECA SAVINGS-RELATED SHARE OPTION PLAN; ASTRAZENECA ALL-EMPLOYEE SHARE PLAN Period of return: From: 1 JUNE 2012 To: 30 NOVEMBER 2012 Balance of unallotted securities under scheme(s) from previous return: 7,757,874 Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 4,790,794 Equals:Balance under scheme(s) not yet issued/allotted at end of period: 2,967,080 Name of contact: MARTIN BENNETT Telephone number of contact: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:03December 2012 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
